internal_revenue_service number release date index number ---------------------------------- ----------------------------------- ------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-105086-11 date date ------------------------------------ legend legend taxpayer ----------------------------------------- parent ----------------------- ----------------------------------------- company a ---------------------- company b --------------------- state a state b state c location county county town area region rto date date date a b c d e f ------------- ------------------ ------------ ---------------------- ------------ ------------- -------- ----------------- ---------------- ------ --------------------------- -------------- ------------- --- --------- --- --------- ----- ----- plr-105086-11 g h i j k l m n o p q r s t --- ---- ----- ----- ------ -- --- ------ ---- -- -- --- -- -- dear ---------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below the facts as represented by the taxpayer are as follows the wind farm including a storage device is owned by taxpayer a state a limited_liability_company that is a disregarded_entity the project company it is a third- tier subsidiary of parent the two intermediate entities are also disregarded state a limited_liability companies parent is a large power company headquartered in the united_states that owns a electric utilities and operated as of date b megawatts of generating capacity in c countries and has d employees parent expects to construct the new wind farm entirely with equity and possibly debt but is exploring different permanent financing structures that would make sense after the project is completed parent may bring in a tax equity investor as a part owner of the wind farm shortly before the project is placed_in_service if parent were to do that then any such tax equity investor would invest in the project company directly or in another limited_liability_company one tier up from the project company causing the project to be owned for tax purposes by a partnership of parent and another entity by the time it is placed into service parent is building a e-megawatt wind farm called location in county and county in state b construction started in date the project substation was energized in date and selected turbines have already begun to be put into service parent expects that all of the turbines will be put into service in the near future the project is bisected by an existing company a f-kv overhead transmission line that plr-105086-11 crosses location at about the midpoint in the string of wind turbines an interconnection substation that will belong partly to the project company and partly to company a is being constructed at the point where the company a transmission line crosses the project to permit the energy generated by the project to enter the transmission grid the project company has a long-term interconnection agreement with a regional transmission organization rto the independent system operator of the utility grid in region of the united_states allowing it to connect to the grid in the near term electricity will be sold on a merchant basis into the rto power pool rto takes bids from all the power plants in the region for each hour of the following day showing the prices at which the plants are prepared to sell their power into the day-ahead market rto then schedules plants each hour based on economic merit order from least costly to most expensive until the amount generated matches the forecasted demand for electricity within the rto system in addition to scheduling electricity to meet forecasted demand rto also selects bids from generators to reserve additional capacity that can ramp up and down depending on the actual real-time needs of the system the storage device will enable the project to provide regulation service to the rto for example most power plants provide various ancillary services to the grid in addition to capacity and electricity regulation service is one type of service that ensures a balance between the supply and consumption of electricity over different time periods ranging from seconds to several hours the location project will provide regulation service meaning that it has agreed with the aid of the storage device to ramp up or down the output from the wind farm on very short notice to help the grid manage imbalances in a manner similar to that of power plants that do not use renewable energy the project will consist of g h-megawatt company b turbines that are expected to stretch about l miles along the top of the ridge of location the project is near town in the area part of state b near the state c border the turbines are i to j feet apart in addition to the turbines gearboxes pads and towers the other main items of equipment that make up the project are step-up transformers medium-voltage cables a collector system meteorological towers a control house a k-kv bus bar and supports disconnect switches circuit breakers meters the scada system computer_software and related lines and controls that monitor the turbines and allow the operator to adjust the pitch of the wind turbine blades a relay system communication devices such as servers switches and fiber and a storage device the project will connect via a f-kv line to a switchyard operated by company a following the power line backwards into the project’s half of the substation there is a step-up transformer that increases the voltage from the k kv at which it exits the wind farm to f kv between the turbines and the step-up transformer are switchgear breakers and meters and the plant bus bar that aggregates the electricity before feeding it into the step-up transformer the step-up transformer switchgear breakers meters plr-105086-11 and bus bar are physically situated in the section of the substation that belongs to the project company the substation is midway along the string of turbines the bus bar has s separate bays p through which electricity is collected from different groups of turbines and t for distributing electricity to and collecting it from the storage device the storage device will be physically situated adjacent to the substation on the low-voltage side of the step-up transformer the storage device will have a combined nominal storage capacity of l megawatt hours with a capacity to supply or absorb as much as m megawatts for short periods of time roughly n megawatt hours per o-megawatt turbine the device is comprised of l p-megawatt modules each of which will have a large number of lithium-ion batteries plus inverters and a transformer and cooling system the batteries are grouped into battery packs or modules that are loaded into trays and the trays are mounted in floor-to-ceiling racks inside a standard shipping container the storage device is equipped with telemetry that will blend the rto dispatch signals with wind data collected by the scada system so that the project can better anticipate and adjust output the majority of electricity stored in the device will come from the wind farm itself less than q of the electricity put on the grid over the course of an average year is expected to be electricity that was drawn temporarily from the grid by the storage device any electricity drawn from the grid would step down to k kv as it passes through the transformer and cause the meter recording the output the project has delivered to run backwards project revenue is expected to increase as a result of the agreement by the project to deliver electricity in a regulated manner in essence the project company will be paid more for being flexible about when it puts electricity on the grid this incremental revenue is expected to amount to roughly r of the total revenue of the project as stated above the storage device will be used to store electricity it can store up to l mwhs of electricity indefinitely wind speeds and the electricity generated vary the device will be charged meaning electricity will be stored when the wind speed ramps up and discharged when it falls the function of the storage device is to manage deliveries of wind electricity to the grid at an appropriate time the storage device will not be used to modify the quality of the electricity generated but to store it for later use it will not actively filter voltage or transient noise inverters will convert the electricity from ac to dc so that it can be stored and convert it back to ac when the battery is discharged the storage device is not transmission equipment it is physically situated on the generating side of the project substation just like the wind turbines it connects to the project substation at the same k kv voltage level and through the same electrical bus connection as the wind turbines it is part of the equipment at the wind farm that manages delivery of the electricity the wind farm supplies to the grid once the electricity leaves the wind farm including storage device the electricity must pass through a substation belonging to the project company then through a second plr-105086-11 substation belonging to the local utility and down a radial line to the grid the electricity passes through a transformer in the project substation that steps up the voltage from k kv to f kv so that the electricity can be put on the transmission system rulings requested the taxpayer has requested the service to rule that i the storage device will be considered part of the qualified_property at a qualified_investment_credit_facility within the meaning of sec_48 and therefore an investment_credit may be claimed on its full cost and ii the investment_credit claimed on the storage device will be subject_to recapture pursuant to the recapture provisions described in sec_50 and b for property disposed of or that ceases to qualify for progress expenditures law and analysis sec_48 and ii of the code provide that in the case of any qualified_energy_property which is part of a qualified_investment_credit_facility such property shall be treated as energy_property and that the energy_percentage with respect to such property i sec_30 percent sec_48 provides that the term qualified_energy facility includes a wind facility described in sec_45 of the code so long as the facility is placed_in_service in or sec_1_48-9 of the regulations provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 and of the regulations provide as follows e wind_energy property-- in general energy_property includes wind_energy_property wind_energy_property is equipment and parts related to the functioning of that equipment that performs a function described in paragraph e of this section in general wind_energy_property consists of a windmill wind-driven generator storage devices power conditioning equipment transfer equipment and parts related to the function of those items wind_energy_property does not include equipment that transmits or uses electricity derived from wind_energy in addition limitations apply similar to those set forth in paragraph d and of this section for example if equipment is used by both auxiliary equipment and wind_energy equipment such equipment is wind_energy_property only if its use of energy other than wind_energy does not exceed percent of its total energy input in an annual plr-105086-11 measuring period and only to the extent of its basis or cost allocable to its use of wind_energy during an annual measuring period eligible functions-- wind_energy_property is limited to equipment and parts related to the functioning of that equipment that- i uses wind_energy to heat or cool or provide hot water for use in a ii uses wind_energy to generate electricity but not mechanical forms of building or structure or energy sec_1_46-3 of the regulations provides in part that in the case of a partnership each partner shall take into account separately for his taxable_year with or within which the partnership taxable_year ends his share of the basis of partnership new sec_38 property and his share of the cost of partnership used section property placed_in_service by the partnership during such partnership taxable_year each partner shall be treated as the taxpayer with respect to his share of the basis of partnership new sec_38 property and his share of the cost of partnership used sec_38 property sec_50 of the code provides that if investment_credit_property is disposed of or otherwise ceases to be investment_credit_property with respect to the taxpayer before the close of the recapture_period then the tax under this chapter is increased by the recapture percentage multiplied by the credit taken for all earlier years as to the property sec_50 of the code provides that the recapture percentage begins pincite percent if the property is disposed of or ceases to be sec_38 property during the first full year after it is placed_in_service the percentage decreases by percentage points every succeeding full year no investment_credit is recaptured after the fifth full year sec_1_47-1 of the regulations generally provides in part that a recapture determination is required for the investment_credit attributable to the energy_percentage energy_credit if property is disposed of or ii otherwise ceases to be energy_property with respect to the taxpayer sec_1_47-6 of the regulations provides in part that if a partnership disposes of any partnership sec_38 property or if any partnership sec_38 property ceases to be sec_38 property in the hands of the partnership before the close of the estimated_useful_life which was taken into account in computing qualified_investment with respect to such property a recapture determination will be made with respect to each partner who is treated as a taxpayer with respect to such property each such recapture determination is made with respect to the share of the basis or cost of such property taken into account by such partner in computing his qualified_investment in the instant case the regulations clearly provide that wind_energy_property includes a storage device the device will be charged meaning electricity will be stored when the wind speed ramps up and discharged when it falls the main function plr-105086-11 of the storage device is to manage deliveries of wind electricity to the grid to an appropriate time the storing of electricity for use at a later time is a classic use of a battery and hence a storage device although the device will be used to store electricity to be used at another time the device does not constitute transmission equipment further the storage device will not be used by any property other than the wind farm and therefore will not constitute auxiliary equipment accordingly we conclude that i the storage device will be considered part of the qualified_property at a qualified_investment_credit_facility within the meaning of sec_48 and therefore an investment_credit may be claimed on its full cost and ii the investment_credit claimed on the storage device will be subject_to recapture pursuant to the recapture provisions described in sec_50 and b for property that is disposed of or that ceases to qualify for progress expenditures in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling we express no opinion concerning any issue not directly addressed in this ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
